DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1, 7, 9, and 15 are rejected on the ground of nonstatutory double patenting over claims 13 and 19 of U.S. Patent No. 10,342,042 (hereinafter Lin) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
    
Regarding claims 1 and 7, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 7 of instant application merely broadens the scope of the claim 13 of Lin by eliminating the elements and their functions of the claims as set forth below.
Claims 1 and 7 of Instant Application
Claim 13 of Lin
(Claim 1) An apparatus, comprising:
a processor, configured to generate a physical protocol data unit (PPDU) for a downlink multiple-user transmission, wherein the PPDU includes: a legacy preamble, a high efficiency Wi-Fi Signaling Field 1 (HEW-SIG1), a high efficiency Wi-Fi Signaling Field 2 (HEW-SIG2), adjacent to the HEW-SIG1, and a data portion, and wherein the HEW-SIG1 comprises a HEW- SIG2 modulation and coding scheme (HEW-SIG2 MCS) field, the HEW-SIG2 MCS field indicates a transmission modulation and coding scheme (MCS) of the HEW-
a transmitter coupled to the processor, wherein the transmitter is configured to send the PPDU in a wireless local area network (WLAN).

(Claim 7) wherein the apparatus is an access point.
wherein the HEW-SIG1 signaling comprises first information indicating whether a scheduling transmission is a single-user transmission or a multi-user transmission, and the HEW-SIG1 signaling further comprises a frame structure indication field, and the frame structure indication field indicates a frame structure of the scheduling transmission, wherein the frame structure of the scheduling transmission includes an uplink structure or a downlink structure, and wherein when the first information indicates that the scheduling transmission is the multi-user transmission, the data frame further comprises a high efficiency Wi-Fi Signaling Field 2 (HEW-SIG2) signaling, the HEW-SIG2 signaling is a next signaling of the HEW-SIG1 signaling, and the HEW-SIG2 signaling comprises resource indication information, wherein when the first information indicates that the scheduling transmission is the single-user transmission, the data frame does not comprise the HEW-SIG2 signaling, and when the scheduling transmission is the multi-user transmission, the HEW-SIG1 signaling further comprises a HEW-SIG2 modulation and coding scheme MCS field, and the HEW-SIG2 MCS field indicates a transmission MCS of the HEW-SIG2 signaling; and 
a transmitter coupled to the processor, wherein the transmitter is configured to send the data frame.


	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1 and 7 of the instant application merely broadens the scope of the claim 13 of Lin by eliminating the italicized portion of limitation of claim 13.

Regarding claims 9 and 15, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 9 and 15 of instant application merely broadens the scope of the claim 19 of Lin by eliminating the elements and their functions of the claims as set forth below.
Claims 9 and 15 of Instant Application
Claim 19 of Lin
(Claim 9) An apparatus, comprising:
a receiver, configured to receive a physical protocol data unit (PPDU) for a downlink multiple-user transmission, wherein the PPDU includes: a legacy preamble, a high efficiency Wi-Fi Signaling Field 1 (HEW-SIG1), a high efficiency Wi-Fi Signaling Field 2 (HEW-SIG2) adjacent to the HEW-SIG1, and a data portion, and wherein the HEW-SIG1 comprises a HEW- SIG2 modulation and coding scheme (HEW-SIG2 MCS) field, the HEW-SIG2 MCS field indicates a transmission modulation and coding scheme (MCS) of the HEW-SIG2, and the HEW-SIG2 comprises resource indication information; and
a processor coupled to the receiver, wherein the processor is configured to parse the PPDU to obtain the data portion according to the HEW-SIG1 and the HEW-SIG2; and
wherein the apparatus is applied in a wireless local area network (WLAN).

(Claim 15) wherein the apparatus is a station.
A station, wherein the station comprises: 
a processor, configured to receive a data frame, wherein the data frame comprises a high efficiency Wi-Fi Signaling Field 1 (HEW-SIG1) signaling, wherein the HEW-SIG1 signaling comprises first information indicating whether a scheduling transmission is a single-user transmission or a multi-user transmission, and the HEW-SIG1 signaling further comprises a frame structure indication field, and the frame structure indication field indicates a frame structure of the scheduling transmission, the frame structure of the scheduling transmission includes an uplink structure or a downlink structure, wherein when the first information indicates that the scheduling transmission is the multi-user transmission, the data frame further comprises a high efficiency Wi-Fi Signaling Field 2 (HEW-SIG2) signaling, the HEW-SIG2 signaling is a next signaling of the HEW-SIG1 signaling, and the HEW-SIG2 signaling comprises resource indication information, and wherein when the first information indicates that the scheduling transmission is the single-user transmission, the data frame does not comprise the HEW-SIG2 signaling, and when the scheduling transmission is the multi-user transmission, the HEW-SIG1 signaling further comprises a HEW-SIG2 modulation and coding scheme (MCS) field, and the HEW-SIG2 MCS field indicates a transmission MCS of the HEW-SIG2 signaling; and 
a transceiver coupled to the processor, the transceiver configured to communicate data according to the received signaling.


	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 9 and 15 of the instant application merely broadens the scope of the claim 7 of Lin by eliminating the italicized portion of limitation of claim 19.

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting over claims 11 and 15 of U.S. Patent No. 10,721,768 (hereinafter Lin’768) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
    
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 11 of Lin’768 by eliminating the elements and their functions of the claims as set forth below.
Claim 1 of Instant Application
Claim 11 of Lin’768
An apparatus, comprising:
a processor, configured to generate a physical protocol data unit (PPDU) for a downlink multiple-user transmission, wherein the PPDU includes: a legacy preamble, a high efficiency Wi-Fi Signaling Field 1 (HEW-SIG1), a high efficiency Wi-Fi Signaling Field 2 (HEW-SIG2), adjacent to the HEW-SIG1, and a data portion, and wherein the HEW-SIG1 comprises a HEW- SIG2 modulation and coding scheme (HEW-SIG2 MCS) field, the HEW-SIG2 MCS field indicates a transmission modulation and coding scheme (MCS) of the HEW-SIG2, and the HEW-SIG2 comprises resource indication information; and
a transmitter coupled to the processor, wherein the transmitter is configured to send the PPDU in a wireless local area network (WLAN).

An apparatus, comprising: 
a processor, configured to generate a data frame, wherein the data frame includes a high efficiency Wi-Fi Signaling Field 1 (HEW-SIG1), the HEW-SIGs comprises a frame structure indication field, and the frame structure indication field indicates a frame structure of a scheduling transmission, wherein the frame structure of the scheduling transmission comprises an uplink structure or a downlink structure, the scheduling transmission of the data frame is a multi-user transmission, the data frame further comprises a high efficiency Wi-Fi Signaling Field 2 (HEW-SIG2), the HEW-SIG2 is adjacent to the HEW-SIGs in the data frame, the HEW-SIG2 comprises resource indication information, the HEW-SIGs further comprises a HEW-SIG2 modulation and coding scheme (HEW-SIG2 MCS) field, and the HEW-SIG2 MCS field indicates a transmission modulation and coding scheme (MCS) of the HEW-SIG2; and 
a transmitter coupled to the processor, wherein the transmitter is configured to send the data frame.




Regarding claim 9, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 9 of instant application merely broadens the scope of the claim 15 of Lin by eliminating the elements and their functions of the claims as set forth below.
Claim 9 of Instant Application
Claim 15 of Lin
An apparatus, comprising:
a receiver, configured to receive a physical protocol data unit (PPDU) for a downlink multiple-user transmission, wherein the PPDU includes: a legacy preamble, a high efficiency Wi-Fi Signaling Field 1 (HEW-SIG1), a high efficiency Wi-Fi Signaling Field 2 (HEW-SIG2) adjacent to the HEW-SIG1, and a data portion, and wherein the HEW-SIG1 comprises a HEW- SIG2 modulation and coding scheme (HEW-SIG2 MCS) field, the HEW-SIG2 MCS field indicates a transmission modulation and coding scheme (MCS) of the HEW-SIG2, and the HEW-SIG2 comprises resource indication information; and
a processor coupled to the receiver, wherein the processor is configured to parse the PPDU to obtain the data portion according to the HEW-SIG1 and the HEW-SIG2; and


a receiver, configured to receive a data frame, wherein the data frame includes a high efficiency Wi-Fi Signaling Field 1 (HEW-SIG1), the HEW-SIGs comprises a frame structure indication field, the frame structure indication field indicates a frame structure of a scheduling transmission, wherein the frame structure of the scheduling transmission comprises an uplink structure or a downlink structure, the scheduling transmission of the data frame is a multi-user transmission, the data frame further comprises a high efficiency Wi-Fi Signaling Field 2 (HEW-SIG2), the HEW-SIG2 is adjacent to the HEW-SIGs in the data frame, the HEW-SIG2 comprises resource indication information, the HEW-SIGs further comprises a HEW-SIG2 modulation and coding scheme (HEW-SIG2 MCS) field, and the HEW-SIG2 MCS field 
a processor coupled to the receiver, wherein the processor is configured to parse the data frame to obtain the HEW-SIGs and the HEW-SIG2


	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 9 of the instant application merely broadens the scope of the claim 15 of Lin’768 by eliminating the italicized portion of limitation of claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-10, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Porat et al. (US 2014/0369276).

Regarding claim 1,
An apparatus (Fig. 1 AP), comprising:
a processor (¶ [0035]: Any of the various wireless communication devices (WDEVs) 118-132 and BSs or APs 112-116 may include a processor and a communication interface to support communications with any other of the wireless communication devices 118-132 and BSs or APs 112-116), configured to generate a physical protocol data unit (PPDU) for a downlink multiple-user transmission (¶ [0089]: FIG. 7A is a diagram illustrating another example 701 of an OFDMA packet. This packet structure meets the following design criteria: one general (common and potentially duplicated across 20 MHz HEW SIGs at the front+extra per allocation SIG, shown as various SIG2's), physical layer (PHY) service data unit (PSDU) aggregation but same duration for all users in a segment, multiple MU zones but limit on # of total users (e.g., 8), and in a given segment a user can only have one allocation (but can have allocations in multiple segments)), wherein the PPDU includes: a legacy preamble (Fig. 7A L-fields), a high efficiency Wi-Fi Signaling Field 1 (HEW-SIG1), a high efficiency Wi-Fi Signaling Field 2 (HEW-SIG2), adjacent to the HEW-SIG1 (Fig. 7A HEW-SIG1 is followed by HEW-SIG2), and a data portion (Fig. 7A WDEV_1,2, WDEV_3, WDEV_4,5, 6; ¶ [0082]: Note also that payload or data information (e.g., WDEV_x to indicate data for user #x) may be interspersed among various preamble portions), and wherein the HEW-SIG1 comprises a HEW- SIG2 modulation and coding scheme (HEW-SIG2 MCS) field, the HEW-SIG2 MCS field indicates a transmission modulation and coding scheme (MCS) of the HEW-SIG2 (¶ [0102]: SIG Field Content Design; ¶ [0105]: SIG2--STBC, coding, MCS-7-8 bits. This example does not include a separate SIG2 in this case. If it has a relatively small number of bits, it may be rolled into SIG1), and the HEW-SIG2 comprises resource indication information (¶ [0079]: SIG information may be split among more than one SIG (e.g., split of information between SIG1 and SIG2). SIG1 is currently repeated over 20 MHz--OK in 11ac since ; and
 transmitter coupled to the processor, wherein the transmitter is configured to send the PPDU in a wireless local area network (WLAN) (Fig. 5C, ¶ [0061]: FIG. 5C is a diagram illustrating another example 503 of an OFDMA packet. Such an OFDMA packet may be implemented as a mixed format PLCP Protocol Data Unit (PPDU); ¶ [0081]: The AP may be configured to signal which option is used for DL MU).

Regarding claim 2, Porat discloses 
wherein the resource indication information in the HEW-SIG2 comprises resource locations for communicating data by multiple users (¶ [0084]: SIG1 provides information at least about users' location. SIG2 provides information specific to a user's allocation but may be rolled into SIG1 if more efficient that way; ¶ [0089]: in a given segment a user can only have one allocation (but can have allocations in multiple segments)).

Regarding claim 7, Porat discloses 
wherein the apparatus is an access point (Fig. 1 AP).

Regarding claim 8, Porat discloses 
wherein the apparatus is a chip in an access point (Fig. 1 AP; ¶ [0035]: Any of the various wireless communication devices (WDEVs) 118-132 and BSs or APs 112-116 may include a processor and a communication interface to support communications with any other of the wireless communication devices 118-132 and BSs or APs 112-116).

Regarding claim 9, Porat discloses 
An apparatus (Fig. 1, ¶ [0033]: wireless communication devices 118-132 (e.g., wireless stations (STAs))), comprising:
a receiver (¶ [0006]: receiver), configured to receive a physical protocol data unit (PPDU) for a downlink multiple-user transmission (¶ [0089]: FIG. 7A is a diagram illustrating another example 701 of an OFDMA packet. This packet structure meets the following design criteria: one general (common and potentially duplicated across 20 MHz HEW SIGs at the front+extra per allocation SIG, shown as various SIG2's), physical layer (PHY) service data unit (PSDU) aggregation but same duration for all users in a segment, multiple MU zones but limit on # of total users (e.g., 8), and in a given segment a user can only have one allocation (but can have allocations in multiple segments)), wherein the PPDU includes: a legacy preamble (Fig. 7A L-fields), a high efficiency Wi-Fi Signaling Field 1 (HEW-SIG1), a high efficiency Wi-Fi Signaling Field 2 (HEW-SIG2) adjacent to the HEW-SIG1 (Fig. 7A HEW-SIG1 is followed by HEW-SIG2), and a data portion (Fig. 7A WDEV_1,2, WDEV_3, WDEV_4,5, 6; ¶ [0082]: Note also that payload or data information (e.g., WDEV_x to indicate data for user #x) may be interspersed among various preamble portions), and a data portion, and wherein the HEW-SIG1 comprises a HEW- SIG2 modulation and coding scheme (HEW-SIG2 MCS) field, the HEW-SIG2 MCS field indicates a transmission modulation and coding scheme (MCS) of the HEW-SIG2 (¶ [0102]: SIG Field Content Design; ¶ [0105]: SIG2--STBC, coding, MCS-7-8 bits. This example does not include a separate SIG2 in this case. If it has a relatively small number of bits, it may be rolled into SIG1), and the HEW-SIG2 comprises resource indication information; and
a processor coupled to the receiver (¶ [0035]: a processor and a communication interface), wherein the processor is configured to parse the PPDU to obtain the data portion according to the HEW-SIG1 and the HEW-SIG2 (Fig. 5C, ¶ [0061]: FIG. 5C is a diagram illustrating another example 503 of an OFDMA packet. Such an OFDMA packet may be implemented as a mixed format PLCP Protocol Data Unit (PPDU); ¶ [0079]: SIG information may be split among more than one SIG (e.g., split of information between SIG1 and SIG2). SIG1 is currently repeated over 20 MHz--OK in 11ac since each user spans the entire BW but with OFDMA this can be suboptimal ->move some info into SIG2 which is per allocation); and
wherein the apparatus is applied in a wireless local area network (WLAN) (¶ [0077]: Note that HEW refers to High Efficiency Wireless, next generation developments, and/or the currently developing IEEE 802.11ax standards, which may be used for wireless communications).

Regarding claim 10, Porat discloses 
wherein the resource indication information in the HEW-SIG2 comprises resource locations for communicating data by multiple users (¶ [0084]: SIG1 provides information at least about users' location. SIG2 provides information specific to a user's allocation but may be rolled into SIG1 if more efficient that way; ¶ [0089]: in a given segment a user can only have one allocation (but can have allocations in multiple segments)).

Regarding claim 15, Porat discloses 
wherein the apparatus is a station (Fig. 1, ¶ [0033]: wireless communication devices 118-132 (e.g., wireless stations (STAs))).

Regarding claim 16, Porat discloses 
wherein the apparatus is a chip in a station (Fig. 1, ¶ [0033]: wireless communication devices 118-132 (e.g., wireless stations (STAs); ¶ [0035]: Any of the various wireless communication .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Porat et al. (US 2014/0369276) in view of Chun et al. (US 2017/0303280 having provisional application No. 62/040,387 filed on 8/21/2014).

Regarding claims 3 and 11, Porat discloses all the subject matter of the claimed invention with the exception of wherein the HEW-SIG1 further comprises a HEW- SIG2 length field, and the HEW-SIG2 length field indicates a length of HEW-SIG2 signaling. Chun from the same or similar fields of endeavor discloses wherein the HEW-SIG1 further comprises a HEW- SIG2 length field, and the HEW-SIG2 length field indicates a length of HEW-SIG2 signaling (provisional page 16: The configuration information of the SIG2 may be indicated by the SIG1 or may be fixedly used. For example, if the length (byte or .  Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Porat by indicating the length of the HE-SIG2 via HE-SIG1 of Chun. The motivation would have been to provide an efficient UL MU procedure in a wireless communication system (Chun page 1).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Porat et al. (US 2014/0369276) in view of Tandra et al. (US 2015/0163028 having provisional application No. 16/914,301 filed on 12/10/2013).

Regarding claims 4 and 12, Porat discloses all the subject matter of the claimed invention with the exception of wherein the HEW-SIG1 further comprises a duration field, and the duration field indicates a remaining duration of occupying a channel. Tandra from the same or similar fields of endeavor discloses wherein the HEW-SIG1 further comprises a duration field, and the duration field indicates a remaining duration of occupying a channel (provisional ¶ [0049]: The HE-SIG0 field 300 may have delay spread protection and may include the duration field 302, which may comprise 9 bits for indicating an estimated duration required to transmit a PPDU with which the HE-SIG0 field 300 is associated ... the long GI field 304 in the HE-SIG0 field 300 may comprise 1 bit for indicating whether the HE-SIG 1 field 3 50 and the rest of the packet will be generated and transmitted having delay spread protection).  Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Porat by indicating an estimation duration to required to transmit a PPDU via HE-SIG0 field of Tandra. The motivation would have been to provide methods and apparatus for wireless communication utilizing efficient signal field design in high efficiency wireless (HEW) packets. (Tandra ¶ [0001]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Porat et al. (US 2014/0369276) in view of Kim et al. (US 2015/0207599).

Regarding claims 5 and 13, Porat discloses 
wherein the legacy preamble includes: a legacy short training field (L-STF), a legacy long training field (L-LTF), and a legacy signaling (L-SIG) located after the L-LTF (¶ [0059]: The preamble is composed of at least one short training field (STF), at least one long training field (LTF), and at least one signal field (SIG)).
Porat discloses all the subject matter of the claimed invention with the exception of wherein the L-SIG includes information usable for identifying a rate and length information of the PPDU. Kim from the same or similar fields of endeavor discloses wherein the L-SIG includes information usable for identifying a rate and length information of the PPDU (¶ [0034]: As one skilled in the art will understand, the L-STF 305, the L-LTF 310, the L-SIG 315, the HEW-SIG1 320, the HEW -SIG2 325, and the HEW-STF 330 may provide known functionalities substantially similar to when only the 20 MHz operation is used  ... The L-SIG 315 may include rate and length information for the packet).  Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Porat by utilizing L-SIG including rate and length information for the packet of Kim. The motivation would have been to enable a more efficient selection process of the sub-band (Kim ¶ [0041]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Porat et al. (US 2014/0369276) in view of Rebeiz et al. (US 2015/0327276 having provisional application No. 16/020,243 filed on 7/2/2014) and Ji et al. (US 2014/0307645).

Regarding claims 6 and 14, Porat discloses all the subject matter of the claimed invention with the exception of wherein the HEW-SIG1 further comprises a transition time field. Rebeiz from the same or similar fields of endeavor discloses wherein the HEW-SIG1 further comprises a transition time field (provisional ¶ [00205]: the HE-SIG0 field 1400 can additionally include a short guard interval (GI), an UL/DL indicator, etc.; ¶ [00207]: the HE-SIG0 field 1400 can additionally include a short guard interval (GI), which can be 1 bit long.).  Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Porat by using HE-SIG0 field including guard interval (GI) of Rebeiz. The motivation would have been to provide methods and apparatus for wireless communication utilizing efficient signal field design in high efficiency wireless (HEW) packets. (Rebeiz ¶ [0001]).
Porat in view of Rebeiz discloses all the subject matter of the claimed invention with the exception of a transition time field indicating a downlink-uplink transition time point. Jifrom the same or similar fields of endeavor discloses a transition time field indicating a downlink-uplink transition time point (¶ [0044]: a guard period ( GP), which denotes the switching point between downlink to uplink transmission and can be designed to absorb the DL to UL transition as well as the round trip delay and delay spread).  Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Porat by using Guard Period (GP) denoting the switching point between downlink to uplink transmission of Ji. The motivation would have been to protect against data loss within the same timeslot and protect the following user's timeslot from interference caused by propagation delay.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466